Eeeeman, J.,
delivered the opinion of the court:
A motion is made in this case for judgment against the party defendant in the original judgment, the debtor against whom the debt is sought to be enforced, for a decree for the debt due. Under sec. 4292 of the Oode, it is, and in case complainant fails to establish the fraud — • that is, where a bill is filed in the case provided for in previous sections, to set aside fraudulent conveyances — the court shall proceed to render judgment on his claim, ascertaining the amount by reference, etc. The case before us is not within the language of the sections. The bill is dismissed on the assumption that the conveyance was fraud*643-ulent, and complainant, Waterfield, bad so far been participant in it that be was repelled from a conxt of equity— tbe opposite state of tilings to that provided for by tbe statute.
Tbe bill was properly dismissed without such judgment as is sought, but this will be done without prejudice to complainant’s rights.